Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                           April 16, 2019
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                           DIVISION II
 STATE OF WASHINGTON,                                                No. 51838-4-II

                                 Respondent,

         v.

 JOSHUA MICHAEL FOWLER,
                                                               UNPUBLISHED OPINION
                                 Appellant.

        WORSWICK, J. — Joshua Michael Fowler appeals the trial court’s imposition of a

discretionary legal financial obligation (LFO). The State concedes that the criminal filing fee

should be waived. We accept the State’s concession, and remand to the trial court to strike the

criminal filing fee.

                                               FACTS

        Fowler was convicted of bail jumping and fourth degree assault. The trial court entered

an order of indigency for Fowler. At sentencing, the court imposed a $200 criminal filing fee.

Fowler appeals the imposition of this fee.

                                              ANALYSIS

        Relying on State v. Ramirez, 191 Wash. 2d 732, 747, 426 P.3d 714 (2018), Fowler argues

that the criminal filing fee that the trial court imposed is no longer authorized after the enactment

of Engrossed Second Substitute House Bill (ESHB) 1783. The State concedes that the trial court

should strike the criminal filing fee. We accept the State’s concession, and remand to the trial

court to strike the criminal filing fee.
No. 51838-4-II

        ESHB 1783 amended RCW 36.18.020(2)(h) to prohibit courts from imposing the $200

criminal filing fee on indigent defendants. LAWS OF 2018, ch. 269, § 17; see RCW

36.18.020(2)(h). The amendment to the LFO statute applies prospectively to cases that are on

direct appeal. Ramirez, 191 Wash. 2d at 747.

        Here, the trial court signed an order of indigency for Fowler. Because Fowler is indigent,

the criminal filing fee is no longer authorized. RCW 36.18.020(2)(h). Thus, we remand to the

trial court to strike the criminal filing fee.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                                     Worswick, J.
 We concur:



 Maxa, C.J.




 Sutton, J.




                                                 2